Name: 2002/929/EC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 18 November 2002 concerning the conclusions of the European Council meeting in Brussels on 24 and 25 October 2002
 Type: Decision
 Subject Matter: accounting;  public finance and budget policy
 Date Published: 2002-11-28

 Avis juridique important|42002D09292002/929/EC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 18 November 2002 concerning the conclusions of the European Council meeting in Brussels on 24 and 25 October 2002 Official Journal L 323 , 28/11/2002 P. 0048 - 0048Decision of the Representatives of the Governments of the Member States, meeting within the Councilof 18 November 2002concerning the conclusions of the European Council meeting in Brussels on 24 and 25 October 2002(2002/929/EC)The representatives of the Governments of the Member States meeting within the Council recall point 12 "direct payments" of the conclusions of the European Council meeting in Brussels on 24 and 25 October 2002 according to which the phasing-in as described in this point will take place within a framework of financial stability, where total annual expenditure for market-related expenditure and direct payments in a Union of 25 cannot, in the period 2007 to 2013, exceed the amount in real terms of the ceiling of category 1.A for the year 2006 agreed in Berlin for the EU 15 and the proposed corresponding expenditure ceiling for the new Member States for the year 2006. The overall expenditure in nominal terms for market-related expenditure and direct payments for each year in the period 2007 to 2013 shall be kept below this 2006 figure increased by 1 % per year. The representatives of the Governments of the Member States hereby agreed that this results in the following figures:HEADING 1.A EU 25 current prices>TABLE>Done at Brussels, 18 November 2002.The PresidentP. S. MÃ ¸ller